DISSENTING OPINION BY
OLSON, J.:
I respectfully dissent from the learned Majority’s holding that prosecutorial misconduct occurring after remand for a new trial but before the new trial can serve to bar the new trial under the double jeopardy clause of the Pennsylvania Constitution. See Majority at 840. I believe that in adopting this holding the Majority improperly broadens the scope of Pennsylvania’s double jeopardy clause beyond that which was intended by our Supreme Court in Commonwealth v. Smith, 532 Pa. 177, 615 A.2d 321 (1992) and Commonwealth v. Martorano, 559 Pa. 533, 741 A.2d 1221 (1999). Consequently, I would reverse the trial court’s order granting Appellee’s motion to dismiss on the basis of double jeopardy, and would remand the case for the trial court’s imposition of a legally permitted sanction, given the prosecutor’s blatant misconduct in this case.
Indeed, I agree with my colleagues that the prosecutor’s actions in this matter amounted to a flagrant disregard for the trial court’s October 29, 2007 pretrial order, resulting in inexcusable misconduct, *841worthy of sanction and even disciplinary proceedings. The prosecutor’s actions have burdened Appellee, the victims, our courts, and the public with protracted legal proceedings. However, despite my belief that the prosecutor’s actions in this matter were inexcusable, I do not believe that dismissal of the charges based upon double jeopardy is legally correct. I believe that the double jeopardy principles set forth in Smith and Martorano are limited to instances of prosecutorial misconduct affecting the fairness of a trial — not to instances where the misconduct occurs and is discovered before trial such that the unfairness, however appalling, can be remedied. Application of fundamental principles of double jeopardy, such as when jeopardy attaches, further support my conclusion. Consequently, after a thorough review of the history and doctrines of Pennsylvania’s double jeopardy protection, I am constrained to dissent.
Specifically, Appellee bases his motion for dismissal of the prosecution upon Pennsylvania’s double jeopardy clause, Article 1, Section 10 of the Pennsylvania Constitution.1 The double jeopardy clause contained in the Pennsylvania Constitution is slightly broader than its federal counterpart.2 As our Supreme Court explained in Martorano:
Prior to the United States Supreme Court’s decision in Oregon v. Kennedy, 456 U.S. 667, 102 S.Ct. 2083, 72 L.Ed.2d 416 (1982), [the Supreme Court of Pennsylvania] followed federal law in recognizing two types of prosecutorial misconduct that would implicate double jeopardy principles:
First there is the prosecutorial misconduct which is designed to provoke a mistrial in order to secure a second, perhaps more favorable, opportunity to convict the defendant. [Citing United States v. Dinitz, 424 U.S. 600, 611, 96 S.Ct. 1075, 47 L.Ed.2d 267 (1976) ]. Second there is the prosecu-torial misconduct undertaken in bad faith to prejudice or harass the defendant. [Citing Lee v. United States, 432 U.S. 23, 32, 97 S.Ct. 2141, 53 L.Ed.2d 80 (1977); Dinitz, 424 U.S. at 611, 96 S.Ct. 1075]. In contrast to prosecutorial error, overreaching is not an inevitable part of the trial process and cannot be condoned. It signals the breakdown of the integrity of the judicial proceeding, and represents the type of prosecutorial tactic which the double jeopardy clause was designed to protect against.
Commonwealth v. Starks, 490 Pa. 336, 416 A.2d 498, 500 (1980). In Kennedy, though, the United States Supreme Court appeared to limit the scope of federal double jeopardy protection, holding that, “the circumstances under which ... a defendant [who has successfully moved for a mistrial] may invoke the bar of double jeopardy in a second effort to try him are limited to those cases in which the conduct giving rise to the successful motion for a mistrial was intended to provoke the defendant into moving for a mistrial.” Kennedy, 456 U.S. at 679, 102 S.Ct. 2083.
[The Supreme Court of Pennsylvania] initially followed the new Kennedy standard, declaring in Commonwealth v. Simons, 514 Pa. 10, 522 A.2d 537, 540 (1987), that, “henceforth double jeopardy will attach only to those mistrials which have been intentionally caused by prose-*842cutorial misconduct.” The [Pennsylvania Supreme] Court in Simons, however, expressly acknowledged [the Pennsylvania] Court’s ability to “establish greater protection for our state citizens than provided by the United States Supreme Court.” Id. Five years later in Smith, the [Pennsylvania Supreme] Court did just that.
Martorano, 741 A.2d at 1222 (parallel citations omitted).
In Smith, the defendant was convicted of first-degree murder and sentenced to death, but on direct appeal the Pennsylvania Supreme Court reversed and remanded for a new trial due to the erroneous admission of hearsay testimony. Smith, 615 A.2d at 321-322. However, prior to retrial, the defendant filed a motion to dismiss, alleging double jeopardy because of prosecutorial misconduct. Id. at 322.
The misconduct in Smith has been summarized as follows:
[In Smith, the] Commonwealth deliberately withheld ...: (1) the existence of an agreement with its chief witness pursuant to which he received lenient treatment at sentencing on unrelated charges in exchange for his testimony, and (2) material, exculpatory physical evidence that it had discovered mid-trial. The physical evidence consisted of grains of sand that were found between the toes of the murder victim at her autopsy. The sand was consistent with ... the defense that the crime had been committed in Cape May, New Jersey, by others, and not by [the defendant] in Pennsylvania, as the Commonwealth had alleged. At trial, when a Pennsylvania state trooper testified on cross-examination that granular particles which looked like sand had been removed from the victim’s body, the Commonwealth implied that he had fabricated his testimony and the trial prosecutor recommended to his superior that he investigate the feasibility of prosecuting the state trooper for perjury. While the trial was still in progress, the state police discovered the adhesive “lifters” that had been used to remove and retain the sand from the victim’s feet. The Commonwealth, however, failed to disclose this evidence and, indeed, continued to suppress the evidence for over two years while the case was on direct appeal to [the Supreme Court],
Commonwealth v. Burke, 566 Pa. 402, 781 A.2d 1136, 1144-1145 (2001) (internal citations omitted) (emphasis added).
In Smith, both the trial court and our Court held that intentional prosecutorial misconduct had been proven, but deferred the remedy, an issue of first impression, to the Supreme Court. Smith, 615 A.2d at 322. The Supreme Court, while acknowledging that the defendant would not be entitled to relief under federal double jeopardy jurisprudence, considered whether the Pennsylvania double jeopardy clause bars retrial following intentional prosecu-torial misconduct designed to secure a conviction through the concealment of exculpatory evidence. Smith, 615 A.2d at 322. Emphasizing the egregious nature of the misconduct in that case and its resulting unfairness (culminating in a death sentence), the Supreme Court held that:
the double jeopardy clause of the Pennsylvania Constitution prohibits retrial of a defendant not only when prosecutorial misconduct is intended to provoke the defendant into moving for a mistrial, but also when the conduct of the prosecutor is intentionally undertaken to prejudice the defendant and thereby deny him a fair trial.
Id. at 325. The Supreme Court stated that, “[b]eeause the prosecutor’s conduct in this case was intended to prejudice the defense and thereby deny him a fair trial, *843[the defendant] must be discharged on the grounds that his double jeopardy rights, as guaranteed by the Pennsylvania Constitution, would be violated by conducting a second hearing.” Id.
Seven years later, the Pennsylvania Supreme Court decided Martorano. In that case, the prosecutor committed misconduct during trial including, “blatantly disregarding the trial court’s evidentiary rulings, disparaging the integrity of the trial court in front of the jury, and repeatedly alluding to evidence that the prosecutor knew did not exist.” Martorano, 741 A.2d at 1222. While acknowledging the misconduct, the Commonwealth attempted to argue that double jeopardy principles were not proper because Smith applied only to cases where the prosecution withheld exculpatory evidence. Id. The Supreme Court rejected that argument, holding that double jeopardy barred retrial where the prosecutor’s action “evinces the prosecutor’s intent to deprive [the defendant] of a fair trial; to ignore the bounds of legitimate advocacy; in short, to win a conviction by any means necessary.” Id. at 1223.
Significant in Smith was the fact that the prosecutors’ actions involved multiple acts of misconduct and deceit, all of which occurred during trial, but none of which was discovered until after trial. Moreover, in Martorano, the prosecutor’s misconduct occurred during trial. Consequently, the defendants in both of those cases were prejudiced “to the point of denial of a fair trial.” Smith, 615 A.2d at 325; Martorano, 741 A.2d at 1223 (“While such misconduct does not involve concealment of evidence as in Smith, it nonetheless evinces the prosecutor’s intent to deprive [the defendant] of a fair trial.”) By contrast, in this matter the prosecutorial misconduct occurred after the remand for a new trial and was discovered prior to the start of the new trial. Thus, the misconduct currently at issue did not affect a prior trial, and, because of its discovery, did not necessarily preclude a fair new trial.
Although the Majority stresses the cumulative effects of the multiple instances of prosecutorial misconduct throughout the protracted life of this case (see Majority at 22-23), the misconduct at issue in Appel-lee’s motion was necessarily limited to the prosecutor’s disregard for the trial court’s October 29, 2007 order. There is no question that there were earlier acts of misconduct, but those earlier acts were already addressed by our Court in Commonwealth v. Anderson, 855 A.2d 127 (Pa.Super.2004) (unpublished memorandum) at 14-15 (“Anderson I ”), wherein we held that the misconduct did “not rise to the level of the intentional prejudice of the prosecutor in Smith.” Consequently, in Anderson I we reversed and remanded the matter for a new trial, at the request of Appellee, but declined to dismiss the charges based upon double jeopardy.3
It was upon preparing for the new trial that the instant occurrences of misconduct took place and were discovered. That the misconduct at issue here took place and was discovered pretrial is significant — Ap-pellee was not subjected to an unfair trial as his new trial had yet to occur. Therefore, the double jeopardy principles set forth in Smith and Martorano are inappli*844cable. The fairness of Appellee’s prior trial was not affected by the prosecutor’s violation of the trial court’s October 2007 pretrial order. More importantly, Appellee was not subjected to an unfair retrial since the misconduct was discovered before the new trial and, therefore, could be remedied through the imposition of sanctions.4
Moreover, when this Court remands a criminal matter for a new trial, the defendant should be placed in the same shoes in which he stood prior to the original trial. In other words, the options, including appropriate sanctions, available to the trial court when pretrial prosecutorial misconduct occurs should be the same regardless of whether the misconduct occurs and is discovered before the original trial or a subsequent trial following remand. Fundamental principles of double jeopardy support this conclusion.
We have previously held that whether double jeopardy is being considered as a remedy for prosecutorial misconduct or other reasons, “when jeopardy attaches in a trial ‘serves as the lynchpin for all double jeopardy jurisprudence.’ ” Commonwealth v. Carson, 259 Pa.Super. 183, 393 A.2d 778, 782 (1978) (en banc) (emphasis added). No matter the equities or injustices presented:
the conclusion that jeopardy has attached begins, rather than ends, the inquiry as to whether the Double Jeopardy Clause bars retrial.... Implicit in the latter policies is the premise that the constitutional policies underpinning the [double jeopardy] guarantee are not implicated before that point in the proceedings at which jeopardy attaches.... This by no means is a mere technicality, nor is it a rigid mechanical rule. It is, of course, like most legal rules, an attempt to impart content to an abstraction.
Serfass v. United States, 420 U.S. 377, 391, 95 S.Ct. 1055, 43 L.Ed.2d 265 (1975) (internal citations and quotations omitted).
The rule that jeopardy does not attach until the commencement of trial was established because “at the heart of double jeopardy jurisprudence is the requirement that an individual demonstrate ... he ... *845has been subjected to the risk of a trial on the merits.” Commonwealth v. Hunter, 449 Pa.Super. 493, 674 A.2d 306, 307 (1996), appeal dismissed as improvidently granted, 549 Pa. 571, 701 A.2d 1356 (1997). Therefore,
“[i]n Pennsylvania, jeopardy does not attach and the constitutional prohibition against double jeopardy has no application until a defendant stands before a tribunal where guilt or innocence will be determined.” Id. “In a criminal jury trial, jeopardy attaches when the jury is sworn. In a bench trial, however, jeopardy attaches when the trial court begins to hear the evidence.” Commonwealth v. Micklos, 448 Pa.Super. 560, 672 A.2d 796, 799 (1996), appeal denied, 546 Pa. 678, 686 A.2d 1309 (1996) (internal citation omitted).
Commonwealth v. Vargas, 947 A.2d 777, 780-781 (Pa.Super.2008) (parallel citations omitted) (emphasis added); Carson, 393 A.2d at 782 (“We cannot hold that this rule [regarding when jeopardy attaches], so grounded, is only at the periphery of double jeopardy concerns.”)
Consequently, multiple Pennsylvania decisions have determined that double jeopardy principles do not apply at the pretrial stage. For example, in Commonwealth v. Smith, 232 Pa.Super. 546, 334 A.2d 741, 742 (1975) (en banc), our Court held that the defendants were not subjected to double jeopardy when they were bound over for trial on accessory charges, after initial charges of receiving stolen property were dismissed. As our Court explained,
[a] preliminary hearing in our Commonwealth is not a trial and its purpose is not to decide guilt or innocence; but rather to determine whether a prima facie case has been made out which is legally sufficient to hold the accused for the grand jury.... Moreover, it is axiomatic that in order to prevail on a plea of double jeopardy the defendant must establish that he has already been placed in jeopardy.
Id.; see also Commonwealth v. Ortega, 995 A.2d 879, 887 (Pa.Super.2010) (citing Vargas as to when jeopardy applies and holding that testimony regarding an arrest at a violation of probation hearing was not prohibited by double jeopardy, even though the charges were eventually dropped, because the charges “were dismissed preliminarily, before a jury was empanelled or a trial court sitting as finder of fact began to hear evidence.”)
Here, it is clear that the misconduct at issue did not occur until the “pretrial” phase since the misconduct occurred after the remand for a new trial and before the jury for the new trial was impaneled. Once the matter was remanded for a new trial, it was as if the prior trials never occurred — the slate, in essence, was wiped clean. See, e.g., U.S. v. Tobin, 552 F.3d 29, 32 (1st Cir.2009) (“[Jjeopardy had attached when the original jury was impaneled but the remand had wiped the slate clean”) Therefore, despite the unfortunate protracted history of this matter, at the time that the misconduct at issue took place and was discovered, it was before the jury for the new trial was sworn. Pretrial prosecu-torial misconduct of the type which occurred in this case must be treated as if it occurred before the initial trial. Since traditional sanctions are available to the trial court, pretrial prosecutorial misconduct should not assume special significance merely because it occurred before retrial following remand.
Consequently, I respectfully disagree with the Majority’s holding that “double jeopardy principles apply to prosecutorial misconduct that occurs after remand for a new trial but before retrial”. Majority at 840. Though the holdings in Smith and Martorano expanded double jeopardy *846principles to apply in broader instances of prosecutorial misconduct, neither holding contemplated expanding the scope to instances where a prior trial was not affected, or to pretrial proceedings following remand. Therefore, I believe that the Majority’s holding in this matter inappropriately broadens the scope of double jeopardy in this Commonwealth.
Moreover, although the prosecutor’s actions in this matter are nothing short of appalling, if Appellee can be given a fair trial I believe that the public is entitled to that trial. As our Supreme Court explained in Burke:
Because of the compelling societal interest in prosecuting criminal defendants to conclusion, this Court has recognized that dismissal of charges is an extreme sanction that should be imposed sparingly and, relevant to the question here, only in cases of blatant prosecutorial misconduct. As ... Justice Cappy, in his Opinion Announcing the Judgment of the Court in Commonwealth v. Shaffer, 551 Pa. 622, 712 A.2d 749, 752 (1998), explained:
Dismissal of criminal charges punishes not only the prosecutor ... but also the public at large, since the public has a reasonable expectation that those who have been charged with crimes will be fairly prosecuted to the fullest extent of the law. Thus, the sanction of dismissal of criminal charges should be utilized only in the most blatant cases. Given the public policy goal of protecting the public from criminal conduct, a trial court should consider dismissal of charges where the actions of the Commonwealth are egregious and where demonstrable prejudice will be suffered by the defendant if the charges are not dismissed.
Id. at 752, see also Commonwealth v. McElligott, 495 Pa. 75, 432 A.2d 587, 589 (1981) (“The remedy of discharge without a fair and complete fact-finding procedure is extreme and will not be invoked absent deliberate bad faith prose-cutorial misconduct”); Commonwealth v. Smith, 532 Pa. 177, 615 A.2d 321, 325 (1992) (dismissal of charges is appropriate only where “prosecutorial misconduct is intended to provoke the defendant into moving for a mistrial, [or where] the conduct of the prosecutor is intentionally undertaken to prejudice the defendant to the point of the denial of a fair trial”).
Burke, 781 A.2d at 1144 (parallel citations omitted).
As a result, I would reverse the trial court’s order granting Appellee’s motion to dismiss and would remand this matter to the trial court to consider an alternative means of sanction to address the misconduct in this case (such as an order barring J.L. from testifying), while balancing the public’s interest in punishing criminal offenders.

. Pursuant to Article 1, Section 10 of the Pennsylvania Constitution, "[n]o person shall, for the same offense, be twice put in jeopardy of life or limb.”


. The Fifth Amendment of the United States Constitution states: “[N]or shall any person be subject for the same offense to be twice put in jeopardy of life or limb ...”


. Indeed, Smith does not "create a per se bar to retrial in all cases of intentional prosecuto-rial misconduct.” Commonwealth v. Rightley, 421 Pa.Super. 270, 617 A.2d 1289, 1293-1294 (1992); see Commonwealth v. Manchas, 430 Pa.Super. 63, 633 A.2d 618 (1993) (late disclosure of a Commonwealth witness by the district attorney did not require dismissal of a prosecution pursuant to Smith where defense counsel was informed of the witness, interviewed him, and investigated him prior to the start of trial).


. It must be noted that, as a result of our remand order in Anderson I, Appellee faced a retrial even if the misconduct at issue had not occurred. Thus, the only potential prejudice that Appellee faced because of the prosecutor’s actions was that testimony might have been given by a tainted witness at the retrial. An order barring J.L. from testifying would ameliorate any such prejudice. I believe that this disposition complies with the precedent established by our Supreme Court, which has consistently described the dismissal of charges as an extreme remedy that should be imposed sparingly. See Commonwealth v. Burke, 566 Pa. 402, 781 A.2d 1136, 1144 (2001). I recognize that our Supreme Court has authorized dismissal as a sanction where blatant prosecutorial overreaching was intended either to provoke a defendant into a mistrial or to deprive the defendant of a fair trial. See Smith, supra. I also acknowledge that our Supreme Court has generally deemed the remedy of dismissal to be too severe of a sanction in cases where the conduct of the prosecutor constituted a violation of the rules pertaining to discovery. See, e.g., Burke, 781 A.2d at 1145-1146 (collecting and reviewing cases). The present case presents a somewhat hybrid situation. Here, we are confronted with a blatant form of prosecuto-rial misconduct which clearly exceeded a mere violation of the pretrial discovery rules but which, due to its discovery prior to Appel-lee's retrial, did not implicate double jeopardy protections. Under these circumstances, any potential unfairness flowing from the prosecutor's misdeeds can be addressed and remedied prior to retrial. Thus, I believe that discharge constitutes too harsh a sanction and that an exclusionary order serves as a more appropriate remedy. See Commonwealth v. Shaffer, 551 Pa. 622, 712 A.2d 749, 752 (1998) (extreme remedy of dismissal should be considered sparingly and only where the actions of the Commonwealth are both egregious and will cause the defendant to suffer demonstrable prejudice if the case against him proceeds).